Citation Nr: 0606909	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  02-09 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Entitlement to an increased rating for service-connected 
anxiety disorder, currently evaluated as 30 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty from November 1942 to 
December 1944.  He was awarded the Combat Infantryman Badge.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2000 decision by the RO in New York, New 
York that, in pertinent part, denied an increase in a 10 
percent rating for a service-connected psychiatric disorder.  
In February 2004, the Board remanded the case to the RO for 
further evidentiary and procedural development.  The case was 
subsequently returned to the Board.

In a December 2005 rating decision, the RO granted a 30 
percent rating for service-connected anxiety disorder, and 
granted service connection for a right hip disability.  The 
latter issue is no longer in appellate status, and will not 
be addressed by the Board.

In February 2006, the Board granted the veteran's motion to 
advance the case on the Board's docket. 


FINDINGS OF FACT

The veteran's anxiety disorder is productive of no more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal).


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for anxiety 
disorder have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9413 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events is not shown to have any effect on 
the case or to cause injury to the claimant.  Consequently, 
the Board concludes that any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Mayfield, supra; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

In this case, in letters dated in March 2004, and September 
2004, the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate the claim 
for an increased rating, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence in his 
possession that pertains to the claim.

The veteran and his representative were also provided with a 
copy of the appealed rating decision, as well as a May 2002 
Statement of the Case (SOC), and Supplemental Statements of 
the Case (SSOCs) dated in October 2002 and December 2005.  
These documents provided them with notice of the law and 
governing regulations, as well as the reasons for the 
determinations made regarding his claim.  By way of these 
documents, they also were specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on the veteran's behalf.  
Additionally, a SSOC included a summary of the relevant VCAA 
regulatory provisions of 38 C.F.R. § 3.159.  Therefore, the 
Board finds that the veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify, and no prejudice to the veteran exists by 
deciding the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service medical 
records and examination reports, and lay statements.  Under 
the circumstances in this case, the veteran has received the 
notice and assistance contemplated by law and adjudication of 
the claim poses no risk of prejudice to the veteran.  See 
Mayfield, supra; Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001) (VCAA does not require remand where 
VA thoroughly discussed factual determinations leading to 
conclusion and evidence of record provides plausible basis 
for factual conclusions, and where development of the 
evidence was as complete as was necessary for a fair 
adjudication of the claims).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes:  his contentions; lay 
statements; service medical records; VA medical records; and 
private medical records.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the appellant or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim and what the evidence in the claims file shows, or 
fails to show, with respect to each claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

The veteran contends that his service-connected anxiety 
disorder is more disabling than currently evaluated.  By a 
statement dated in July 1999, he said he had not been able to 
work since 1999.  As an initial matter, the Board notes the 
veteran's claim for a total disability rating based on 
unemployability was also denied by the May 2000 rating 
decision, but he did not appeal the denial on that issue.  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A § 1155 (West 2002); 38 C.F.R. 
Part 4 (2005).  Separate diagnostic codes identify the 
various disabilities.  Disabilities must be reviewed in 
relation to their history.  38 C.F.R. § 4.1.  Other 
applicable, general policy considerations are:  interpreting 
reports of examination in light of the whole recorded 
history, reconciling the various reports into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability, 38 C.F.R. § 4.2; resolving any 
reasonable doubt regarding the degree of disability in favor 
of the claimant, 38 C.F.R. § 4.3; where there is a question 
as to which of two evaluations apply, assigning a higher of 
the two where the disability picture more nearly approximates 
the criteria for the next higher rating, 38 C.F.R. § 4.7; the 
use of manifestations not resulting from service-connected 
disease or injury in establishing the service-connected 
evaluation is not permitted, 38 C.F.R. § 4.14; and age may 
not be considered as a factor in evaluating service-connected 
disability, 38 C.F.R. § 4.19.

Under the general rating formula for mental disorders, 
anxiety disorder is rated 30 percent disabling when it 
results in occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  A rating of 
50 percent is assigned for anxiety disorder when it results 
in occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9413 (2005).

Anxiety disorder is rated 70 percent when it produces 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  In addition, when evaluating the level of 
disability from a mental disorder, the extent of social 
impairment will be considered, but an evaluation will not be 
assigned solely on the basis of social impairment.  38 C.F.R. 
§ 4.126(b).

In evaluating the evidence, the Board has noted the various 
Global Assessment of Functioning (GAF) scores which 
clinicians have assigned.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  See 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).

For example, a GAF score of 41 to 50 is meant to reflect an 
examiner's assessment of serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job).

A 51 to 60 GAF score indicates the examiner's assessment of 
moderate symptoms (e.g., a flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).

A GAF score of 61 to 70 indicates some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.

An examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See 38 C.F.R. § 
4.126 (2005); VAOPGCPREC 10-95.

Service connection was established for a psychiatric disorder 
in a January 1946 rating decision.  This disorder was then 
characterized as psychoneurosis, conversion hysteria, 
manifested by pains in back, arms and shoulders, and rated 30 
percent disabling.  The rating was reduced to 10 percent in a 
May 1946 rating decision.  The 10 percent rating remained in 
effect for many years.  

Private medical records from Roosevelt Hospital dated in 1972 
reflect that the veteran underwent surgery for recurrent 
bilateral subdural hematomas on three occasions in February 
and March 1972.

In August 1999, the veteran filed a claim for an increased 
rating.  By a statement dated in August 1999, the veteran 
said he last worked in May 1974, and became too disabled to 
work in October 1974.  He said his arthritis and psychiatric 
condition prevented him from working.

At a January 2000 VA psychiatric examination, the veteran 
denied a history of psychiatric hospitalization, and reported 
that he had no history of outpatient psychiatric treatment in 
the past 30 years.  He said he had never been prescribed 
psychotropic medication.  He lived with his wife.  He 
complained of chronic pains in his back, arms and shoulders.  
On mental status examination, he was tense, anxious, 
friendly, cooperative, and alert and oriented times three.  
He was in good contact.  There was no evidence of a formal 
thought disorder or any overt psychotic trends.  His speech 
was relevant, coherent, and logical.  His affect was full and 
appropriate to thought content.  He denied suicidal ideation.  
Judgment, insight, and memory were intact.  The diagnosis was 
neurosis, conversion disorder.  The examiner indicated that 
his psychosocial stressors were moderate, and his global 
assessment of functioning (GAF) was 60.

A September 2000 VA outpatient treatment record reflects that 
the veteran presented with complaints of frustration 
regarding his VA claim.  The examiner diagnosed organic 
affective syndrome, and indicated a GAF of 42.  A November 
2000 VA psychiatric evaluation reflects that the veteran 
reported that he had been married for 52 years, lived with 
his wife, and had two children.  He worked for the Department 
of Sanitation and had been retired for 25 years.  He 
complained of depression.  He said he used to get nightmares 
and ruminations about his war experiences and felt depressed 
when he watched war movies.  On examination, he was alert and 
oriented.  His mood was slightly anxious.  He had occasional 
dreams about the war.  His cognition was fair, and he had 
mild recent memory impairment.  The Axis I diagnoses were 
post-traumatic stress disorder (PTSD), rule out organic 
affective syndrome, and dysthymia versus generalized anxiety 
disorder.  The GAF was 50.

Private medical records dated in 2001 reflect that the 
veteran was diagnosed with coronary artery disease and 
underwent a coronary artery bypass graft times four.

A July 2002 VA psychiatric pharmacological management note 
reflects that the veteran was seen once two years ago.  On 
examination, his grooming and hygiene were normal, he was 
distractible and his concentration was impaired.  Recent and 
remote memory were normal, and thought processes were normal.  
He denied suicidal and homicidal ideation, and denied 
hallucinations.  Judgment, insight, and impulse control were 
good.  He was not taking psychiatric medication.  The 
diagnosis was neurosis.  A July 2002 VA mental hygiene clinic 
ambulatory psychiatric assessment note reflects that the 
veteran reported that he was involved in social activities 
and participated in leisure/recreational activities.  He 
displayed no abnormal behavior, his affect was appropriate, 
his mood was anxious and labile, his thought processes were 
coherent and goal-driven, there were no hallucinations or 
delusions, and no flashbacks.  His thought content was 
appropriate.  The veteran reported that his sleep pattern was 
sometimes disturbed with an inability to sleep through the 
night.  He said his mood had been anxious related to 
frustration with filing his claim.

A Physician's Questionnaire dated in January 2003 and 
completed by a VA doctor reflects that the veteran 
demonstrated irritability, depressed mood, temper outbursts, 
difficulty in maintaining relationships due to irritability, 
anxiety, and poor impulse.  The physician checked "yes" to 
questions listing the rating criteria for a 50 percent and a 
70 percent rating, but not a 100 percent rating.  He 
indicated that the GAF was 55 currently and in the past year.  
He noted that the veteran had increased anxiety after 
September 11th, as well as unwanted thoughts but tended to 
minimize his symptoms although it had been affecting his 
daily functioning.

At a June 2005 VA orthopedic examination, the veteran 
reported that he retired in 1974 due to his brain surgery and 
hip pain.

At a June 2005 VA psychiatric examination, which included a 
review of the claims file, the veteran reported that he 
retired after a craniotomy to remove a blood clot in 1971 or 
1972.  The examiner noted that the veteran believed that the 
clot was caused by his reluctance to use public restrooms, 
which constipated him and made him strain while having a 
bowel movement.  The examiner noted that the veteran had been 
married for over 50 years and had three children and five 
grandchildren.  The veteran reported conflict in his 
marriage.  He stated that he did not work after retirement, 
and he and his wife had taken occasional trips.  He had a few 
friends he saw frequently.  He said that for most of his 
retirement he had been happy to relax and watch television.  
He reported a number of physical ailments, all of which he 
felt were related to his "psychoneurosis."  He also 
reported that he had been treated at the psychiatric clinic 
in late 2002 and early 2003, but had discontinued treatment 
because he was not being helped.  He noted adequate 
maintenance of the activities of daily living, and that he 
and his wife saw their children and grandchildren 
occasionally.  He reported occasional nightmares about the 
Mafia and World War II.  He and his wife argued frequently 
about what he perceived as her physical rejection of him.  He 
reported feeling shy, especially about using the bathroom, 
and noted ongoing difficulty defecating because of this 
shyness.  He complained of back and shoulder pain.  He noted 
occasional middle insomnia and some daytime fatigue.

The examiner noted that the veteran gave a long history of 
vague and specific physical complaints, and reported worrying 
frequently about his numerous health problems, some of which 
(e.g. pains in his shoulder) appeared to be exacerbated or 
caused by anxiety.  His anxiety about using restrooms had 
been present for a number of years and had led to somewhat 
bizarre beliefs (e.g. that his subdural hematoma was caused 
by straining while having a bowel movement).  He also 
indicated longstanding irritability and social awkwardness, 
likely arising from the same nexus of symptoms leading to the 
in-service diagnosis of conversion disorder.  His symptoms, 
while generally mild, recur on at least a weekly basis.  His 
initial complaints were likely in full remission for a number 
of years (while he was working), but had become somewhat more 
prominent in the last several years and were exacerbated by 
his craniotomy in the 1970s.  The examiner indicated that 
that the veteran did not report that his psychiatric symptoms 
had any significant effect on his occupational efficiency, 
and did not attribute his retirement and subsequent 
unemployment to psychiatric problems.

On mental status examination, the veteran was alert and 
oriented in all spheres, he made good eye contact and 
displayed behavior appropriate to the interview.  His mood 
was euthymic, and affect was congruent with thought content.  
The examiner noted the veteran did not report suicidal or 
homicidal ideation, intent, or plan, or any history of 
assaultiveness.  He did not display impairment of 
communication or thought process:  his speech was generally 
spontaneous and coherent, and at normal rate and rhythm.  His 
thinking was relevant, logical, goal oriented, and without 
evidence of formal thought disorder.  He did not report 
hallucinations or delusions.  Long and short-term recall were 
grossly intact; attention and concentration were adequate for 
purposes of this examination.  He indicated adequate 
maintenance of personal hygiene and competent management of 
finances, diet and other activities of daily living.  He did 
not report panic attacks, phobias, obsessive thoughts or 
rituals that interfere with functioning.  Judgment and 
insight were present.  

The examiner opined that although many of the veteran's 
physical complaints were not likely due to his anxiety 
disorder, his frequent worries about his health and 
idiosyncratic or bizarre ideas about his physical functioning 
were likely from his initial nexus of anxiety symptoms.  His 
current diagnosis of anxiety disorder not otherwise specified 
(NOS) was therefore a continuation of his originally 
diagnosed conversion disorder.  He did not report symptoms 
consistent with other psychiatric diagnoses.  The Axis I 
diagnosis was anxiety disorder NOS, and the examiner also 
noted hysterical traits in Axis II.  The current GAF was 63, 
"reflecting occasional insomnia, persistent worries about 
physical health problems, somatic complaints, irritability, 
and conflict in [his] marriage."  The examiner opined that 
the GAF in the past year ranged from 62 to 66.

In a December 2005 rating decision, the RO granted a 30 
percent rating for the service-connected psychiatric 
disorder, now characterized as anxiety disorder.  

After a review of all the evidence on file, the Board finds 
that a rating higher than 30 percent is not warranted for 
service-connected anxiety disorder.  The veteran has not been 
hospitalized for his psychiatric disorder, and he has 
received only sporadic outpatient treatment for it.  He is 
not taking psychiatric medication.  He lives with his wife, 
to whom he has been married for more than 50 years, he 
occasionally sees his children and grandchildren, and retired 
several years ago due in part to physical problems.  The 
medical evidence reflects that he has multiple medical 
conditions.  At the most recent VA examination in 2005, the 
veteran did not attribute his retirement and subsequent 
unemployment to psychiatric problems.

Although a VA doctor completed a "yes" or "no" 
questionnaire in January 2003, checking "no" to the 30 
percent rating criteria and "yes" to the 50 and 70 percent 
rating criteria, he also indicated a GAF score of 55.  Such a 
GAF represents moderate symptoms.  The physician left blank 
questions pertaining to whether he was the veteran's treating 
physician, and whether any treatment reports were reviewed in 
conjunction with completing the questionnaire.  Moreover, the 
symptoms listed as supporting his "yes" answers were 
difficulty in maintaining relationships due to irritability, 
anxiety and poor impulse.  The subsequent question remarks 
elaborated "temper outbursts."  There is no indication that 
the veteran actually had episodes of violence.

At the June 2005 VA psychiatric examination, the examiner 
opined that the current GAF was 63, reflecting occasional 
insomnia, persistent worries about physical health problems, 
somatic complaints, irritability, and conflict in his 
marriage.  A GAF of 63 indicates mild symptoms from anxiety 
disorder.  The Board finds this examination to be entitled to 
more probative weight, as it included a complete review of 
the claims file, and was a complete and very thorough 
examination, unlike the check sheet from January 2003, and 
the outpatient notes from September and November 2000.  See 
Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the 
Board is entitled to discount the weight, credibility, and 
probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence).  Neither the questionnaire nor the outpatient 
treatment reports provided a thorough examination, and the 
symptomatology expressed did not comport with the GAF scores 
assigned.  As such, these reports are entitled to less 
probative weight.  Id.  Moreover, as noted above, the present 
level of disability is of primary concern in a claim for an 
increased rating.  Francisco, supra. 

The Board finds that the preponderance of the evidence does 
not demonstrate symptoms which more nearly approximate the 
criteria of a 50 percent rating under Diagnostic Code 9413, 
as it is not shown that his anxiety disorder results in 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  The veteran's symptoms, to include anxiety, 
sleep disorder, and conflict in his 52 year marriage fall 
within the criteria for a 30 percent rating. 

The preponderance of the evidence is against the veteran's 
claim for an increased rating for anxiety disorder.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 




ORDER

An increased rating for anxiety disorder is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


